Citation Nr: 9926500	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-13 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant was permanently incapable of self-
support prior to attaining the age of 18 years.


WITNESSES AT HEARINGS ON APPEAL

Appellant, her mother and sister


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The veteran had active duty from May 1950 to May 1953.  The 
veteran died in December 1982.  By a rating decision dated 
October 1984, service connection was established for the 
cause of the veteran's death.  The evidence of record at that 
time revealed that the veteran's death was secondary to an 
acute exacerbation of chronic asthma.  The veteran was 
service connected for bronchial asthma.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO), which determined that the appellant (the 
veteran's daughter) had not established her claim of 
permanent incapacity for self-support prior to the age of 18 
years.

In July 1998, the Board remanded this case so that VARO could 
schedule the appellant for a hearing before a traveling 
member of the Board.  The appellant subsequently waived the 
right to this hearing in lieu of a Video Conference Hearing 
conducted by the undersigned.  We note that additional 
evidence was submitted at the Video Conference Hearing in 
June 1999, which was subsequently associated with the claims 
folder, and that the transcript of this hearing reflects that 
the appellant orally waived consideration of this evidence by 
VARO, the agency of original jurisdiction.


FINDINGS OF FACT

1.  The appellant was born on September [redacted], 1955.

2.  On her 18th birthday, the appellant was not permanently 
incapable of self-support by reason of mental or physical 
defects.


CONCLUSION OF LAW

The appellant does not qualify as a claimant for Dependency 
and Indemnity Compensation benefits as the helpless child of 
a veteran.  38 U.S.C.A. §§ 101(4)(A)(ii), 1310 (West 1991); 
38 C.F.R. § 3.356 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that her 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
Furthermore, the undersigned believes that this case has been 
adequately developed for appellate purposes by VARO and that 
a disposition on the merits is in order.

The appellant has filed a claim seeking Dependency and 
Indemnity Compensation (DIC) benefits based on her father's 
service-connected death.  Such benefits are available only to 
certain survivors of deceased veterans.  38 U.S.C.A. § 1310.  
With certain exceptions, children of a veteran do not qualify 
as legally valid claimants for DIC benefits after they have 
attained the age of 18.  38 U.S.C.A. §§ 101(4)(A)(i).  The 
appellant was born on September [redacted], 1955; she is 
currently more than 18 years of age.

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one which is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. §§ 101(4)(A)(ii); 38 C.F.R. § 3.356(a).  
This requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, the Board need go no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Pertinent regulations further provide as follows:

(b) Rating criteria. Rating 
determinations will be made solely on the 
basis of whether the child is permanently 
incapable of self-support through his own 
efforts by reason of physical or mental 
defects. The question of permanent 
incapacity for self-support is one of 
fact for determination by the rating 
agency on competent evidence of record in 
the individual case. Rating criteria 
applicable to disabled veterans are not 
controlling. Principal factors for 
consideration are:

    (1) The fact that a claimant is 
earning his or her own support is prima 
facie evidence that he or she is not 
incapable of self-support. Incapacity for 
self-support will not be considered to 
exist when the child by his or her own 
efforts is provided with sufficient 
income for 
his or her reasonable support.

    (2) A child shown by proper evidence 
to have been permanently incapable of 
self-support prior to the date of 
attaining the age of 18 years, may be so 
held at a later date even though there 
may have been a short intervening period 
or periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors. 
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established.
    (3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like. In those cases where the extent and 
nature of disability raises some doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for 
consideration. In such cases there should 
be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support. Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

    (4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.
38 C.F.R. § 3.356 (1999)

The appellant contends, through various statements and sworn 
testimony given at hearings in February 1997 and June 1999, 
that she was permanently incapable of self-support by reason 
of a skin disease, diagnosed as vitiligo (depigmentation 
disorder), prior to reaching the age of 18 years.  It is 
noted that the appellant's father had the same skin disorder 
although he was not service-connected for this condition.

In support of her claim, the following evidence was received.  
Service department clinical records dated November 1983 to 
May 1985, and private medical records dated July to September 
1987, reflect that the appellant was evaluated and treated 
for a depigmentation disorder, diagnosed as vitiligo.  
Private treatment records dated August 1996 reflect back and 
skin complaints.  A statement from the appellant's mother, 
received in August 1996, reflects that the appellant was her 
only child with a skin disorder.  A statement dated September 
1996 from a friend of the appellant's family reflects her 
personal knowledge that the appellant's father did not have a 
skin disorder until after he returned from service and that 
the appellant was the only one of his children to inherit 
this disease.  A letter dated September 1996 from the 
appellant's high school counselor reflects that the appellant 
had vitiligo on the lips and a hand.  A letter dated January 
1997 from the son of J. London, M.D., reflects that his 
father's medical records were destroyed following his 
retirement, but he recalled that the appellant was his 
father's patient when she was about 8 years old.  A statement 
from the appellant's husband dated February 1997 reflects 
that the appellant has had a progressive worsening of 
vitiligo over the past 25 years, causing embarrassment, and 
making it difficult to raise their children and pursue her 
educational goals.

Also, a photograph showing vitiligo of the elbows was 
submitted by the appellant along with copies of employment 
letters dated September 1994, which show that she achieved 
above the minimum score on clerical testing so that she could 
be ranked in the job register for hirings.

Additionally, private medical records dated November 1997 to 
December 1998 from L. Tolentino, M.D., were obtained.  These 
records along with a letter dated April 1998 from Dr. 
Tolentino show that the appellant was followed for multiple 
medical problems that included chronic low back pain 
secondary to degenerative disc disease, multiple arthralgias, 
vitiligo, chronic obstructive pulmonary disease, and 
depression.

Lastly, the Board observes that documentary evidence in 
claims folder includes a copy of the appellant's birth 
certificate, showing that she was born on September [redacted], 
1955, a marriage certificate showing that she wedded in March 
1974, and a copy of a diploma showing that she obtained an 
associates degree in commerce in July 1984.  Also, a copy of 
a photograph from a high school year is associated with the 
claims folder, which shows the smiling face of the appellant 
with some depigmented areas; a caption next to the photograph 
shows that the she was involved in multiple activities, which 
included yearbook, chorus, and pep club.

At the Video Conference Hearing conducted in June 1999, the 
appellant submitted additional evidence, which was mostly 
duplicative of evidence previously identified in the claims 
folder.  However, evidence not previously associated with the 
claims folder included a copy of a news article on 
compensation for hemophiliacs with AIDS, and a photocopy of a 
picture of her father in 1952 (which does not show skin 
abnormality) and later in 1982 (which shows the presence of 
skin abnormality, depigmentation).  Sworn testimony from the 
appellant, along with her mother and sister, reflects that 
the appellant was primarily embarrassed throughout her life 
by the depigmented areas of her skin, but that she was 
financially supported by her family until she turned 18 years 
old, at which time she married and traveled with her husband 
who entered the service.

After careful review of all the evidence of record, the Board 
finds that the appellant was not permanently incapable of 
self-support prior to attaining an age of 18 years.  We 
observe that there is a formidable absence of medical 
evidence for the time period prior to September 26, 1973 (the 
date the appellant turned 18 years old), and that the 
appellant's testimony along with that of her family only 
suggests socialization difficulties prior to the age of 18 
years (and since) because of her physical appearance.  
However, curiously, notwithstanding the testimony rendered at 
the hearings in this matter, the appellant's skin condition 
did not keep her from participating in numerous high school 
activities, activities which do not suggest a high school 
student ridiculed or stigmatized for her looks.  Also, we 
note that no evidence has been presented suggesting systemic 
medical problems associated with the appellant's skin 
disorder.  Additionally, the evidence of record addressing 
those years since the appellant reached an age of 18 years 
shows a long marriage, children, and attainment of an 
associates' degree, which clearly weighs against a finding 
that the appellant was incapable of self-support prior to 
becoming 18 years old.


ORDER

Having found that the appellant was not permanently incapable 
of self-support prior to attaining the age of 18 years, the 
claim for DIC benefits is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

